Exhibit 14.1 Title: Code of Business Conduct and Ethics Scope: All Employees of inVentiv Health, Inc. and its Subsidiaries (“inVentiv” or “the Company”) Introduction This Code of Business Conduct and Ethics (the “Code”) has been adopted by the Board of Directors of inVentiv Health, Inc. and summarizes the standards that apply to all employees, officers and directors of inVentiv Health, Inc. and each of its subsidiaries (collectively, “inVentiv” or “the Company”) worldwide to ensure that their actions on behalf of the Company are honest, ethical and lawful. The Company also expects its consultants, suppliers, agents and other representatives to comply with the Code when acting on the Company’s behalf. This Code covers a wide range of business practices and procedures. It does not cover every issue that may arise, but it sets out basic principles to guide all employees, officers and directors, including without limitation all executive officers, financial officers, accounting officers, controllers and persons performing similar functions. All of our employees, officers and directors must conduct themselves in accordance with these guidelines and seek to avoid even the appearance of improper behavior. For employees, the Code also establishes conditions for employment at the Company. However, this Code is not an employment contract between the Company and any of its employees, officers or directors. 1. Responsibilities Under the Code The responsibilities of persons covered by the Code include: · Complying with the Code, Company policies and procedures and all laws, rules and regulations applicable to the Company wherever it does business worldwide; · Acting ethically and honestly in performing their job duties; · Seeking guidance when necessary on ethical or legal questions; and · Reporting suspected violations of the Code, Company policies or procedures or applicable · law through the channels described in the Code. 2. Compliance with Laws, Rules and Regulations It is the Company’s policy that all of its business will be conducted in compliance with applicable laws, rules and regulations. Needless to say, compliance with all laws and regulations of governing or regulatory agencies should be given priority over the opportunity to profit or gain competitive advantage. If a law conflicts with a provision in this Code, you must comply with the law; however, if a local custom or policy conflicts with this Code, you must comply with the Code. Any variances between local customs or policies and this Code should be brought to the attention of management. If you have any questions about potential conflicts with respect to these governing obligations, or otherwise concerning legal or compliance issues, you should seek to resolve them through the channels outlined in this Code. Any employee, officer or director who becomes aware of a violation or suspected violation of applicable law should report it immediately through one of these channels.Any employee, who is contacted by a governmental or regulatory authority concerning Company business, other than in connection with routine inquiries within the scope of the employee’s authority, should consult with supervisory personnel prior to responding. a. Healthcare Laws and Regulations Many aspects of the Company’s business are subject to regulation by the United States Food and Drug Administration (“FDA”) as well as U.S. state and local regulatory bodies and comparable regulatory bodies outside the United States. In addition, the Company may be obligated under agreements with its clients to comply with certain healthcare laws and regulations that would not otherwise be directly applicable to the Company. The Company provides a broad range of services to its clients in a highly regulated environment. Specifically, the Company must comply with laws, rules and regulations applicable to, among other things: · The conduct of clinical trials; · Interactions with healthcare professionals; · Interactions with patients; · Marketing and promotion of pharmaceutical products; and · Privacy of personal health information.
